 

U[IT 26 2018

 

IN THE UNITED sTATEs DISTRICT CoURT C';‘§;£C?Q‘§'§;Z?,§S‘;“"
FoR THE DISTRICT oF MoNTANA B""“QS
BILLINGS DIVIsIoN

UNITED sTATEs oF AMERICA, CR 17-9s-BLG-SPW

Plain¢iff,

FINAL om)ER oF FoRFEITURE
VS.

DEsMoNl) DIMETRIUS
HARDESTY,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Unopposed
Motion for a Final Order of Forfeiture (Doc. 58). The Court having reviewed
said motion and brief FINDS:

1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. A Prelirninary Order of Forfeiture was entered on August 3, 2018;

3. All known interested parties were provided an opportunity to respond

and that publication has been effected as required by' 18 U.S.C.§ 982(b)(1) and 21

U.S.C. S 853(n)(1);

4. lt further appears there is cause to issue a forfeiture order under 18
U.S.C. § 2253;

IT IS TI-IEREFORE ORDERED, DECREED, AND ADJUDGED:

1. The Motion for Final Order of Forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. § 853, free from the claims of any other
Pal'ty?

¢ 4 GB USB Skatedrive (no serial number);

¢ SanDisk Cruzer Glide 4 GB USB (no serial number);

0 Acer Aspire Laptop (serial number LUSFT022971480701043400);

¢ HP 14-AN013NR Laptop (serial number 5CG6476YMO);

0 Compaq Presario CQ57 Laptop (serial number 5CB2152TN9)

0 Samsung cellphone with associated 2 GB SanDisk Micro SD Card
(serial number 268435459503421823).

3. The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

DATED this ij""':ia§ cf october, 2018.

A~W/.Q/mz/

sUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

